Citation Nr: 1419000	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse had qualifying service (and was a Veteran) for the purpose of establishing basic legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant alleges that her deceased husband had recognized military service in the United States Armed Forces of the Far East (USAFFE) during World War II.  He died in July 1997.  The case is before the Board of Veterans' Appeals (Board) on appeal from April and July 2008 decisional letters of the Manila, Philippines Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

A review of the record reveals that further development is needed to ensure due process and to comply with VA's duty to assist the appellant in the development of facts pertinent to her claim. See 38 C.F.R. § 3.159.   

A printout from the Beneficiary Identification Records Locator Subsystem (BIRLS) Death File notes that the decedent's claims file, located in the Manila RO, was destroyed in November 1995, nearly two years prior to his death.  It is well-established that in cases such as this where records in the custody of VA have been lost, VA has a "heightened" duty to assist in the development of the claim. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  There is no evidence to suggest that any attempt was made to rebuild the claims file.  Further, there is no evidence to suggest that the appellant was advised that the claims file was destroyed.  

Additionally, the Board finds it reasonable to assume that, based on the evidence of record, the decedent may have filed an earlier claim for benefits with the Manila RO prior to his death.  While the claims file is unavailable, there may be information in the decedent's administrative records that show the type of claims he filed and the disposition of those claims, all of which have bearing on the appellant's claim for VA death benefits.  Additionally, the appellant may have kept copies of such records.
Accordingly, the case is REMANDED for the following:

1.  The AOJ must arrange for exhaustive and expeditious development to reconstruct the decedent's claims file to the fullest extent possible, to include searching all pertinent records for copies of any administrative decisions addressing any claims filed prior to his death; asking for copies of any (and all) records the AOJ may have received from Federal records depositories, to include the National Personnel Records Center (e.g., certifications of service/nonservice) or requesting recertification, as indicated if copies of previous certifications are unavailable; and asking the appellant to submit copies of all evidence or information in her possession pertaining to any claim previously filed by her husband.

If the record cannot be reconstructed, this must be so noted for the record with the scope of the search described, and the appellant should be so notified.

2. The AOJ should thereafter arrange for any further development indicated (i.e., based on records received).

3. Thereafter, the AOJ should then review the record and readjudicate the appellant's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



